—Order unanimously affirmed with costs. Memorandum: Contrary to plaintiffs’ contention, Supreme Court did not abuse its discretion in precluding Terry R. Blake (plaintiff) or his representative from audiotaping or otherwise recording the independent medical examination of plaintiff (see, Parsons v Hytech Tool & Die, 241 AD2d 936, 937; Savarese v Yonkers Motors Corp., 205 AD2d 463, 463-464). (Appeal from Order of Supreme Court, Oswego County, McCarthy, J. — Discovery.) Present — Pigott, Jr., P. J., Pine, Hayes, Kehoe and Burns, JJ.